
	
		I
		112th CONGRESS
		1st Session
		H. R. 1984
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Polis (for
			 himself, Mr. Stark,
			 Mr. Paul, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to allow States to
		  certify a business as legitimate for purposes of a financial institution’s
		  suspicious activity reporting requirements, facilitate unambiguous compliance
		  of such businesses with State law, and provide regulatory relief for financial
		  institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Banking Improvement Act of
			 2011.
		2.Certification and
			 exceptionSection 5318(g) of
			 title 31, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(5)Exception
					(A)In
				generalNotwithstanding paragraph (1), the Secretary may not
				require any financial institution or any director, officer, employee, or agent
				of any financial institution to report any suspicious transaction relevant to a
				possible violation of law or regulation where a person involved in such
				transaction is a legitimate business.
					(B)Certification
						(i)In
				generalFor purposes of this
				paragraph, a person is a legitimate business if the governor of each State in
				which such person does business has certified to the Secretary that—
							(I)such person is a
				business engaged in activities that are currently legal under State law;
				and
							(II)the State has an
				interest in such person receiving the exemption described under subparagraph
				(A).
							(ii)NoticeThe Secretary shall maintain a public
				website with a list of all persons that are a legitimate business for purposes
				of this
				paragraph.
						.
		
